Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions

Claims 1-8, and 10-20 are pending.  
Applicant’s election of Group I, claims 1-8, 10, 11, and 20, in the reply filed on 11/1/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Applicant’s argument about species election is found persuasive, thus the species election requirement is withdrawn.
Claims 1-8, 10, 11, and 20 are examined on the merits.

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 recites “pinnitol” at line 2, which is incorrect. The correct spelling should be “pinitol”.


Claim Rejections –35 USC § 112, 2nd
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

Claim 2, 3, and 5 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 2, 3, and 5 recite the following limitations in the claims, and there are insufficient antecedent basis for these limitations in the claims:
“the supernatant” in claims 2 and 3, at line 2; and 
“the carbohydrate fraction of the active substance…” in claim 5, at lines 2-3.
Therefore, the metes and bounds of claims are rendered vague and indefinite. The lack of clarity renders the claims very confusing and ambiguous since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired.


Claim Rejections –35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, and 6-8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Swezey et al (Swezey et al, Lactobacillus arizonensis sp. nov., isolated from jojoba meal.  by Van Boven (Van Boven, Identification of 4,5-didemethyl-4-O-alpha-D-glucopyranosylsimmondsin and pinitol alpha-D-galactosides in jojoba seed meal (Simmondsia chinensis). Journal of agricultural and food chemistry, (2001 Sep) Vol. 49, No. 9, pp. 4278-83)*.  
Swezey et al teach five strains of simmondsin-degrading, lactic-acid-producing bacteria were isolated from fermented jojoba meal.  These isolates were facultatively anaerobic, gram-positive, non-motile, non-spore-forming, homofermentative, rod-shaped organisms.  They grew singly and in short chains, produced lactic acid (thus claim 8 is met) but no gas from glucose, and did not exhibit catalase activity.  Growth occurred at 15 and 45 degrees C.  All strains fermented cellobiose, D-fructose, D-galactose, D-glucose (thus claim 4 is met, thus the sugars in claim 5), lactose, maltose, D-mannitol, D-mannose, melibiose, D-ribose, salicin, D-sorbitol, sucrose and trehalose.  Some strains fermented L-(-)-arabinose and L-rhamnose. D-Xylose was not fermented and starch was not hydrolysed.  The mean G+C content of the DNA was 48 mol%.  Phylogenetic analyses of 16S rDNA established that the isolates were members of the genus Lactobacillus. DNA reassociation of 45% or less was obtained between the new isolates and the reference strains of species with G+C contents of about 48 mol%.  The isolates were differentiated from other homofermentative Lactobacillus spp. on the basis of 16S rDNA sequence divergence, DNA relatedness, stereoisomerism of the lactic acid produced, growth temperature and carbohydrate fermentation.  The data support the conclusion that these organisms represent strains of a new species, for which the name Lactobacillus arizonensis is proposed.  The type strain of L. arizonensis (thus the claimed species, and it is inherent that the claimed species is going to performed the bioconversion of Simmondsia chinese) is NRRL B-st column, last paragraph). Swezey et al teach to prepare samples for assay, 15 ml culture liquor was centrifuged at 10 000 g for 15 min at 4 °C, and the resulting supernatant (thus claims 2 and 3 are met) was deproteinized by titration with concentrated NaOH to pH 7±6 in the presence of 2±5% (w}v) ZnSO% (page 1804, 2nd column, 3rd paragraph).
Van Boven teaches the isolation and identification of two pinitol alpha-D-galactosides from jojoba meal are described.  The products were isolated by a combination of preparative HPLC on silica gel and TLC on amino silica gel and were identified by MS, NMR spectroscopy, and chemical derivatization as 5-O-(alpha-D-galactopyranosyl)-3-O-methyl-D-chiro-inositol or 5-alpha-D-galactopyranosyl-D-pinitol and 2-O-(alpha-D-galactopyranosyl)-3-O-methyl-D-chiro-inositol or 2-alpha-D-galactopyranosyl-D-pinitol.  The same preparative HPLC method on silica gel allowed a new simmondsin derivative to be isolated and identified as 4,5-didemethyl-4-O-alpha-D-glucopyranosylsimmondsin mainly by NMR spectroscopy and high-resolution mass spectrometry (see Abstract).
Therefore, as evidenced by Van Boven,the jojoba meal of Swezey et al inherently contains the claimed pinitol, which is a cyclic polyol, thus claims 6 and 7 are met.

The intended use of the composition was analyzed for patentable weight.  It is deemed that the preamble ‘breathes life’ into the claims in that the prior art product must not be precluded for use as a cosmetic active substance.  It is deemed that the composition disclosed by the cited reference is not precluded for carrying out the intended function of the claims.

*This reference is cited merely to relay an intrinsic property and is not used in the basis for rejection per se.

Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8, 10, 11, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Swezey et al and Van Boven as applied to claims 1-4, and 6-8 above, and further in view of Bassi et al (US 2004/0137091 A1).
The teachings of Swezey et al and Van Boven are set forth above and applied as before.
The teachings of Swezey et al and Van Boven do not specifically teach the percentage of an active substance; neither do Swezey et al teach the claimed form of cream, gel, or powder; or the polysaccharides and oligosaccharide of glucose, galactose and fructose.	            
Bassi et al teach the present invention is broadly concerned with unhydrolyzed and hydrolyzed jojoba protein extracts having high concentrations of simmondsin and various other related glycosides (thus including polysaccharide and oligosaccharides, thus claim 5 is met) and uses thereof, particularly in connection with cosmetic products such as shampoos, shampoo conditioners, hair styling gels, hair conditioners, hair reparatives, hair tonics, hair fixatives, hair mousses, bath and shower gels (thus claim 11 is met), liquid soaps, moisturizing sprays, makeup, 
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use percentage, forms, and glycosides from Bassi et al into the product of Swezey et al since both of the references teach the cosmetic use of the jojoba extract. Therefore, one of the ordinary skill in the art would have been motivated to combine the teachings of the references together.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  


Conclusion
             No claim is allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655